 Case 3:20-cv-00506-L-BN Document 25 Filed 11/17/20             Page 1 of 2 PageID 875



                    IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

ANTHONY DERON F.,                            §
                                             §
              Plaintiff,                     §
                                             §
V.                                           §          No. 3:20-cv-506-L-BN
                                             §
SOCIAL SECURITY                              §
ADMINISTRATION,                              §
                                             §
              Defendant.                     §

        ORDER WITHDRAWING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION AND GRANTING MOTION FOR EXTENSION

       This pro se action to review the final decision of the Commissioner of Social

Security denying Title II disability benefits has been referred to the undersigned

magistrate judge under 28 U.S.C. § 636(b) and a standing order of reference from

United States District Judge Sam A. Lindsay.

       Defendant filed an answer and a certified copy of the transcript of the

administrative proceedings. See Dkt. Nos. 17 & 19. And, on July 10, 2020, the Court

ordered Plaintiff to serve and file a brief setting forth all errors that Plaintiff contends

entitle him to relief by September 8, 2020. See Dkt. No. 22.

       Because, more than one month past that deadline, Plaintiff had failed to obey

the Court’s order or otherwise contact the Court, the undersigned, on October 14,

2020, entered findings of fact and conclusions of law recommending that the Court

dismiss this action without prejudice under Federal Rule of Civil Procedure 41(b) and

without prejudice to Plaintiff’s filing a motion to reopen this case on or before 30 days
 Case 3:20-cv-00506-L-BN Document 25 Filed 11/17/20           Page 2 of 2 PageID 876



from the date of any order accepting or adopting the findings, conclusions, and

recommendation [Dkt. No. 23] (the “FCR”).

      On November 11, 2020, Plaintiff filed a motion for extension, requesting more

time to prove his case. See Dkt. No. 24.

      Given Plaintiff’s pro se status, and the likelihood that, should the Court

dismiss this action without prejudice under Rule 41(b), that dismissal would

effectively be with prejudice, as judicial review of Social Security disability claims is

limited to actions brought within 60 days after notice of the final decision is mailed,

see 42 U.S.C. § 405(g), the undersigned WITHDRAWS the FCR and GRANTS

Plaintiff until December 17, 2020 to serve and file a brief setting forth all errors

that Plaintiff contends entitle him to relief.

      Failure to file this opening brief by that date will again result in the

undersigned recommending that Plaintiff’s case be dismissed under Rule 41(b).

      SO ORDERED.

      DATED: November 17, 2020


                                           ________________________________________
                                           DAVID L. HORAN
                                           UNITED STATES MAGISTRATE JUDGE




                                            -2-
